Exhibit 10.38

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of October 28, 2009 (the
“Amendment”) is entered into among Amphenol Corporation, a Delaware corporation
(the “Company”), the Subsidiary Guarantors, the Lenders party hereto and Bank of
America, N.A., as Administrative Agent.  All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, as designated borrowers (the “Designated Borrowers”), certain
Subsidiaries of the Company from time to time party thereto, as guarantors (each
a “Subsidiary Guarantor”; together with the Company, the “Guarantors”), the
Lenders and the Administrative Agent entered into that certain Credit Agreement
dated as of July 15, 2005 (as amended or modified from time to time, the “Credit
Agreement”); and

 

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Amendments.  The Credit Agreement is
hereby amended as follows:

 

(a)                                  The following definition is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:

 

“Excess Indebtedness” has the meaning specified in Section 8.01(l) of the Credit
Agreement.

 

(b)                                 The following new paragraph is hereby added
at the end of Section 2.06 of the Credit Agreement to read as follows:

 

The Company shall, upon receipt of the proceeds of any Excess Indebtedness,
promptly notify the Administrative Agent in writing of the aggregate amount of
such Excess Indebtedness.  Immediately upon receipt by the Administrative Agent
of such notice, the Aggregate Commitments shall be automatically and permanently
reduced by the amount of such Excess Indebtedness.  The Administrative Agent
will promptly notify the Lenders of any such reduction of the Aggregate
Commitments.  The amount of any such Aggregate Commitment reduction shall not be
applied to the Alternative Currency Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit unless after giving effect to any such reduction of the
Aggregate Commitments, the Alternative Currency Sublimit, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments in which case any such Sublimit shall be automatically reduced by
such excess.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees

 

--------------------------------------------------------------------------------


 

accrued until the effective date of any automatic reduction of the Aggregate
Commitments shall be paid on the effective date of such automatic reduction.

 

(c)                                  Section 8.01(l) of the Credit Agreement is
hereby amended to read as follows:

 

(l)                                     the Company and its Subsidiaries may
become and remain liable with respect to other Indebtedness in an aggregate
principal amount not to exceed $500,000,000 at any time outstanding; provided,
however, to the extent the aggregate principal amount of Indebtedness incurred
pursuant to this clause (l) exceeds $200,000,000 at any time (x) the Company
shall promptly notify the Administrative Agent of the incurrence of such
Indebtedness in excess of such amount (the “Excess Indebtedness”) and (y) the
Loan Parties agree that the Aggregate Commitments shall be automatically and
permanently reduced in an aggregate amount equal to such Excess Indebtedness in
accordance with Section 2.06;

 

2.                                       Conditions Precedent.  This Amendment
shall be effective upon receipt by the Administrative Agent of counterparts of
this Amendment duly executed by the Company, the Subsidiary Guarantors, the
Required Lenders and the Administrative Agent.

 

3.                                       Miscellaneous.

 

(a)                                  The Credit Agreement, and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

 

(b)                                 Each Guarantor (i) acknowledges and consents
to all of the terms and conditions of this Amendment, (ii) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the Loan Documents.

 

(c)                                  Each Loan Party hereby represents and
warrants as follows:

 

(i)                                     Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Amendment.

 

(ii)                                  This Amendment has been duly executed and
delivered by the Loan Parties and constitutes each of the Loan Parties’ legal,
valid and binding obligations, enforceable in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Loan Party of this Amendment.

 

(d)                                 The Loan Parties represent and warrant to
the Lenders that (i) the representations and warranties of the Loan Parties set
forth in Article VI of the Credit Agreement and in each other Loan Document are
true and correct in all material respects as of the date hereof with the same
effect as if made on and as of the date hereof, except to the extent such
representations and

 

--------------------------------------------------------------------------------


 

warranties expressly relate solely to an earlier date and (ii) no event has
occurred and is continuing which constitutes a Default or an Event of Default.

 

(e)                                  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered.

 

(f)                                    THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------